Citation Nr: 0531952	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  04-25 466	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon

THE ISSUE

Entitlement to a nonservice-connected disability pension, 
including a special monthly pension (SMP) for aid and 
attendance, for accrued benefit purposes.


REPRESENTATION

The appellant represented by:  Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military from 
September 1940 to August 1945.  He died in July 2002.  The 
appellant is his daughter.

This appeal to the Board of Veterans' Appeals (Board) arises 
from March and April 2003 decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied the appellant's claim for a nonservice-
connected disability pension for accrued benefit purposes.  
The denial was based on evidence showing the veteran's 
financial information was not on file at the time of his 
death.  In April 2005, the appellant-daughter testified at a 
hearing at the RO before the undersigned Veterans Law Judge 
(VLJ) of the Board.  

The appellant also perfected appeals from the March and April 
2003 RO decisions denying claims for service connection for 
pneumoconiosis and pneumonia, and an earlier effective date 
for the grant of basic eligibility to a nonservice-connected 
disability pension.  But during her April 2005 hearing, she 
withdrew these additional claims from appellate 
consideration.  So they are no longer before the Board.  See 
38 C.F.R. § 20.204(c) (2005).


FINDINGS OF FACT


1.  On January 31, 2002, the RO received an incomplete 
application for a nonservice-connected disability pension on 
behalf of the veteran.

2.  From January 31, 2002 until his death on July [redacted], 2002, 
VA failed to notify the veteran that his application was 
incomplete and that financial information was needed in order 
to process his pension claim.

3.  During this same period of time, the appellant-daughter 
and the veteran's son telephoned the RO to inquire as to the 
status of the veteran's pending claim, but were not informed 
that his application was incomplete.

4.  The veteran served on active duty during a period of war; 
and, prior to his death, was permanently and totally disabled 
due to a nonservice-connected disability and required regular 
aid and attendance.


CONCLUSION OF LAW

From January 31, 2002, until his death on July [redacted], 2002, the 
veteran met the criteria for a nonservice-connected pension, 
including a SMP for aid and attendance for accrued benefit 
purposes.  38 U.S.C.A. §§ 101, 1521, 5103, 5103A, 5121 (West 
2002); 38 C.F.R. §§ 3.2, 3.3, 3.159, 3.314, 3.342, 3.351, 
3.352, 3.1000, 4.17 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In April 2005, the appellant testified that, on behalf of the 
veteran, she completed a claim for a nonservice-connected 
disability pension, with a SMP for aid and attendance (see 
transcript of hearing, pg. 13, lines 6-7).  She completed 
this claim in November 2001 and submitted to the Lane County 
Veterans Service Office (VSO) (pg. 6, lines 11-15).  

In January 2002, the RO received a fax cover sheet from the 
VSO with 18 pages of medical evidence.  Included in this 
submission was a form entitled "Private Physician's Report 
of Medical Examination in Support of Aid and Attendance or 
Housebound Benefits."  This was filled out by Dr. 
Schepergerdes in November 2001, and indicated the veteran had 
moderate dementia, among other physical ailments, and 
required intermediate care in a nursing home facility.  

The claims file indicates the veteran's son contacted the RO 
in June 2002 regarding the claim, and notified the RO that 
his father was totally disabled and in a care center (see VA 
Form 119).  In July 2002, the appellant contacted the RO and 
noted that all the veteran's funds were being used for his 
expenses, and asked that his claim for an increased pension 
be expedited (see VA Form 119).  In April 2005, she testified 
that she called the RO many times to check on the status and 
was told the information was put in a file and would be 
looked at (pg. 13, lines10-15).  Prior to the veteran's 
death, she was never told that the paperwork was incomplete.  
Id.

Two days prior to the veteran's death, in July 2002, the RO 
issued a deferred decision on the pending pension claim.  The 
explanation given was "Rating Board declines jurisdiction 
for income determination."  On July [redacted], 2002, a Hospice 
facility notified the RO that the veteran had passed away 
that morning (see VA From 119).  

In August 2002, the appellant filed a claim for accrued 
benefits.  In March 2003, the RO issued a rating decision 
granting entitlement to a nonservice-connected permanent and 
total evaluation and SMP based on the need for aid and 
attendance - effective retroactively from January 31, 2002.  
In the accompanying letter, dated April 2003, the RO 
explained that her claim for accrued benefits was denied 
because, even though the veteran would have been medically 
eligible for pension benefits, he had not provided any 
financial information prior to his death.  The appellant 
filed a notice of disagreement, and this appeal ensued.

In August 2004, the appellant submitted a copy of the 
veteran's pension claim (VA Form 21-526) that she had 
completed in November 2001.  This copy, however, only 
contained the odd pages of the form.  At the April 2005 
hearing, her representative explained that it appeared that 
the VSO had mistakenly only copied the front but not the back 
of the form - so they only had the odd pages (pg. 6, 
lines 18-23).

A few days after the hearing, in April 2005, the appellant 
submitted an Income-Net Worth and Employment Statement (VA 
Form 21-527) for the veteran.  She also submitted a medical 
expense report (MER) (VA Form 21-8416) for medical expenses 
paid by the veteran in 2002. 


Governing Statutes and Regulations

Generally, under 38 U.S.C.A. § 5121, periodic monetary 
benefits to which an individual was entitled at death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death, and due and unpaid for a period 
not to exceed two years, shall, upon the death of such 
individual, be paid to certain listed individuals - 
including his heirs.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

Normally, in order to support a claim for accrued benefits, 
the veteran must have had a claim pending at the time of 
death for such benefits or else be entitled to them under an 
existing rating or decisions.  Jones v. West, 136 F.3d 1299 
(Fed. Cir. 1998); see also Zevalkink v. Brown, 6 Vet. App. 
483, 489-490 (1994), aff'd, 102 F.3d 1236 (Fed. Cir. 1996) 
(accrued-benefits claimant has right to stand in the shoes of 
the veteran and pursue his claim after his death).

Chapter 15 of Title 38 of the United States Code sets forth 
the requirements for entitlement to nonservice-connected 
disability pension.  Under 38 U.S.C.A. § 1521, a veteran who 
served on active duty during a period of war, as defined in 
the statute, and is permanently and totally disabled from a 
nonservice connected disability, not the result of willful 
misconduct, is entitled to receive a VA pension, to be 
adjusted according to the amount of his or her annual income.  
Paragraph (d)(1) provides the annual rate of pension payable 
to an unmarried veteran without dependents who is in need of 
regular aid and attendance.  This annual rate is then reduced 
by the amount of the veteran's income.  

Under 38 U.S.C.A. § 1503(a)(8), annual income for purposes of 
pension calculation under Chapter 15 includes payments of any 
kind and from any source except, among other things, the 
amount equivalent to payments for unreimbursed medical 
expenses to the extent they exceed five percent of the 
maximum annual rate of pension.  See 38 C.F.R. § 3.272(g) 
(2004); see also Conary v. Derwinski, 3 Vet. App. 109, 110 
(1992) (per curiam).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what 
existed in section 5107 regarding the benefit-of-the-doubt 
doctrine").  


Legal Analysis

As mentioned, the RO denied the appellant's claim for accrued 
benefits for improved pension benefits because financial 
information for the veteran was not on file at the time of 
his death.  The evidence on record indicates the veteran was 
eligible to receive improved pension benefits prior to his 
death.  He was a veteran of a period of war - specifically, 
World War II.  See 38 U.S.C.A. § 101(8).  In the March 2003 
rating decision, the RO also determined that he was 
permanently and totally disabled as a result of a nonservice-
connected disability, and he required regular aid and 
attendance.  See 38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.351, 
3.352.  The evidence also established that he was unmarried 
and had no dependents.  So he was eligible to receive 
improved pension benefits at an annual rate of $15,945, 
reduced by the amount of his annual income.  See 38 U.S.C.A. 
§ 1521(d)(1); 
67 Fed. Reg. 36,671, 36,672 (May 24, 2002) (The annual rate 
of pension is determined annually based on cost-of-living 
adjustments; and, in this case, this rate became effective 
December 1, 2001).  

This, in turn, means that if the veteran's annual income was 
greater than $15,945, or his net worth precluded payment 
under 38 U.S.C.A. § 1522, he would not have been entitled to 
receive any pension benefits.  Without any financial 
information, however, the RO could not determine this.  And 
strictly speaking, entitlement to accrued benefits is based 
solely on the evidence on file at the time of the veteran's 
death.  But in this particular instance, as will explained 
further below, the Board finds that VA failed to fulfill its 
obligation to notify of the veteran that financial 
information was needed to process his pension claim.  And the 
only viable remedy to correct this due process deficiency is 
to now consider this evidence even though, admittedly, it was 
submitted after his death.  The fact that he was not given 
this opportunity prior to his death governs under these 
special circumstances.

It is unfortunate to note that the veteran's claim appears to 
have been mishandled both by the VSO and the RO.  As 
mentioned, the appellant completed a formal claim (VA Form 
21-526) in November 2001 on behalf of the veteran and 
submitted this to the VSO.  Unfortunately, the VSO only 
copied the front of this document (the odd pages) and placed 
it in the file.  For whatever reason, it does not appear that 
the VSO ever submitted this document to the RO - even in its 
incomplete form (the odd pages).  Instead, in January 2002, 
the VSO submitted some medical evidence to support the fact 
that the veteran was totally and permanently disabled and 
required regular aid and attendance.  There has been no 
explanation for why the VSO did not submit the veteran's 
formal claim or why it took over two months to submit 
anything at all.  

Regardless of the reasons for the VSO's apparent mishandling 
of the claim, it is clear that an incomplete application for 
pension benefits was received by the RO in January 2002.  And 
upon receipt of an incomplete application for benefits, 
under the Veterans Claims Assistance Act (VCAA), VA has an 
incumbent duty to notify the claimant of the information 
necessary to complete the application.  See 38 C.F.R. § 
3.159(b)(2).  But here, almost seven months ensued between 
the time the RO received the incomplete application and the 
veteran's death.  Moreover, during those seven months, the RO 
did not inform him, his representative, or his appellant 
daughter that his application was incomplete.  And this is 
despite the fact that his children repeatedly called the RO 
to inquire about the status of his claim and to request that 
it be expedited due to extreme hardship.  In other words, VA 
failed to comply with the VCAA.  See also Robinette v. Brown, 
8 Vet. App. 69, 77-78 (1995) ("[VA cannot] sit idly by once 
a claim has been received.  The Secretary is under an 
affirmative duty to assist claimants in understanding how to 
file for benefits and what evidence is required." (citation 
omitted)).  And given the fact the veteran had dementia and 
was in foster care, the Board can think of no worse time for 
VA to fail to fulfill this essential duty.

Generally, when VA fails to provide proper notice to a 
claimant under the VCAA and such failure is prejudicial to 
him or her, the Board must remand the case to the RO so that 
proper notice can be provided.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004) ("Pelegrini II).  But such a remedy in 
this instance is obviously impossible because the RO cannot 
go back in time and request the veteran to provide financial 
information prior to his death.  Nonetheless, the veteran's 
daughter - the appellant, by pursuing this claim for accrued 
benefits has "basically, the right to stand in the shoes of 
the veteran and pursue his claim after his death."  
Zevalkink, 6 Vet. App. at 489-490.

Had VA fulfilled its duty under the VCAA and notified the 
veteran that he needed to submit financial information or 
submit a complete VA Form 21-526, presumably he would have 
done so - or the appellant would have done so on his behalf - 
prior to his death.  The Board has no reason to believe 
otherwise since the appellant sincerely believed that she 
filled out this application completely in November 2001 and 
that the VSO submitted it to the RO shortly thereafter.  At 
this point, the only possible remedy to correct this grave 
due process deficiency so that the appellant is not 
prejudiced - is to consider the veteran's financial 
information as if it had been submitted prior to his death.  

It has already been determined that the veteran was eligible 
for improved pension benefits from January 31, 2002 (the date 
his incomplete application was received by the RO) to July 
[redacted], 2002 (the date of his death).  As mentioned, the annual 
rate of pension for an unmarried veteran with no dependents 
in need of regular aid and attendance during this time period 
was $15,945, reduced by the amount of his annual income.  A 
preliminary review of the financial information submitted by 
the appellant indicates the veteran's income, when factoring 
in unreimbursed medical expenses, was less than this amount.  
In addition, it does not appear that his net worth would have 
precluded improved pension benefits.  See 38 U.S.C.A. § 1522.  
For these reasons, the claim for a nonservice-connected 
pension, including SMP for aid and attendance, must be 
granted for accrued benefit purposes.


VCAA

Because the Board is granting the appellant-daughter's claim, 
in full, there is no need to further discuss whether there 
has been compliance with the notice and duty to assist 
provisions of the VCAA.  Even if there has not been, at this 
point it is merely inconsequential and, therefore, at most 
harmless error.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).  See, too, Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Pelegrini II, 18 Vet. App. at 120 - 21.



ORDER

The claim for a nonservice-connected disability pension, 
including SMP for aid and attendance, for accrued benefit 
purposes is granted.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


